Citation Nr: 1633451	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-06 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the February 2012 VA Form 9 perfecting his appeal of the claim of entitlement  to service connection for PTSD, the Veteran requested a Travel Board hearing.  Subsequently, in an October 2015 statement the Veteran indicated that he wished   to have a videoconference hearing instead.  A videoconference hearing was scheduled for February 22, 2016 and the Veteran was properly informed of the  date, time and location of his scheduled hearing via letters dated in December 2015 and February 2016.  However, the record reflects that the Veteran failed to appear for the scheduled hearing without explanation and that he has not requested that the  hearing be rescheduled.  As such, the hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.       38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In his February 2012 VA Form 9 the Veteran indicated that all evidence was not considered in deciding his claim.  He specifically noted that he receives treatment  at the VA Medical Center (VAMC) in Houston and at the Richmond and Lake Jackson VA Outpatient Clinics.  A review of the record reflects that VA treatment records from the Houston VAMC dating through April 2011 are in the claims file.  It does not appear that any records from the Richmond and Lake Jackson VA Outpatient Clinics are in the claims file.  Given this information, and especially in light of the Veteran's statement that he recently switched to the Lake Jackson VA Outpatient Clinic, a remand is required in order to obtain all current VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's treatment records dating from April 2011 to the present from the Houston VAMC, as well as all of the Veteran's VA treatment records from the Richmond and Lake Jackson VA Outpatient Clinics, and associate them with the claims file.

2.  When the development requested has been completed, as well as any other indicated development, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished      a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






